On November 13,2012, the Defendant was sentenced as follows: COUNTS I and II: six (6) years in the Montana State Prison, with four (4) years suspended on each count, to rim concurrently with each other. This sentence is for violation of the conditions of a suspended sentence for the following offenses: COUNT I: assault on peace officer, a felony; and COUNT II: assault on peace officer, a felony. The Court recommends placement at the Montana State Hospital.
On May 2, 2013, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Attorney Paula Saye-Dooper. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that, “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
*34DATED this 24th day of June, 2013.
Done in open Court this 2 nd day of May, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.